Citation Nr: 0713871
Decision Date: 05/03/07	Archive Date: 06/27/07

DOCKET NO.  04-13 792	)	DATE MAY 03 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 1951.

This matter comes before the Board of Veterans Appeals (Board) from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the veterans claim for a compensable rating for bilateral hearing loss.  In December 2006, the veteran testified before the Board at a hearing that was held at the RO.

In correspondence received in January and February 2007, the veteran applied to reopen his previously denied claim for service connection for macular degeneration, and filed a claim for an increased rating for his cardiovascular disorders.


FINDINGS OF FACT

1.  For the period from March 2002 to January 29, 2007, the veterans service?connected bilateral hearing loss was manifested by no worse than auditory acuity level II and III in both the right and left ears.

2.  Since January 30, 2007, the veterans service?connected bilateral hearing loss has been manifested by auditory acuity level V in both the right and left ears.


CONCLUSIONS OF LAW

1.  For the period from March 2002 to January 29, 2007, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2006).

2.  The criteria for a 20 percent rating for bilateral hearing loss have been met since January 30, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  When rating a service?connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (hereinafter "Rating Schedule"), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2006).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2006).  Under these provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 decibels or more at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  In this case, however, the veterans test results do not meet the numerical criteria for such a rating, and thus his bilateral hearing loss will be rated by the usual method.

The veteran underwent audiological examination in April 2002, June 2002, August 2005, and January 2007.  On examination in April 2002, the pure tone thresholds, in decibels, were as follows:

 
			HERTZ			   
	500	1000	2000	3000	4000	   
RIGHT	25	20	40	60	95	   
LEFT	25	25	65	95	100	 

The averages were 54 in the right ear and 71 in the left ear.  Speech recognition ability was 56 percent in the right ear and 84 percent in the left ear.  

On VA audiological examination in June 2002, the pure tone thresholds, in decibels, were as follows:

 
			HERTZ			   
	500	1000	2000	3000	4000	   
RIGHT	20	20	40	65	95	   
LEFT	25	25	60	100	105	 

The averages were 55 in the right ear and 73 in the left ear.  Speech recognition ability was 86 percent in the right ear and 84 percent in the left ear.  

On VA audiological examination in August 2005, the pure tone thresholds, in decibels, were as follows:

 
			HERTZ			   
	500	1000	2000	3000	4000	   
RIGHT	25	20	40	65	95	   
LEFT	30	30	65	105	105	 

The averages were 55 in the right ear and 76 in the left ear.  Speech recognition ability was 84 percent in the right ear and 92 percent in the left ear.  

Finally, on audiological examination in January 2007, the pure tone thresholds, in decibels, were as follows:

 
			HERTZ			   
	500	1000	2000	3000	4000	   
RIGHT	30	25	45	65	95	   
LEFT	35	35	65	95	100	 

The averages were 58 in the right ear and 74 in the left ear.  Speech recognition ability was 68 percent in the right ear and 80 percent in the left ear.  

Looking first at the results from the April 2002 examination, for the right ear, the average pure tone threshold of 54 decibels, along with a speech discrimination rate in the 56 percentile warrants a designation of Roman Numeral VII under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 71 decibels, along with a speech discrimination rate in the 84 percentile warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral VII, and the left ear is Roman Numeral III, the appropriate rating is 20 percent under Diagnostic Code 6100.  

However, the results of the audiological examinations conducted in June 2002 and August 2005 show considerably better speech recognition ability in the right ear, despite worsening of his hearing loss.  For the right ear, the average pure tone thresholds of 55 decibels, along with speech discrimination rates in the 86 and 84 percentiles warrant a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone thresholds of 73 and 76 decibels, along with speech discrimination rates in the 84 and 92 percentiles also warrant a designation of Roman Numerals III and II, respectively, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II or III, the appropriate rating is 0 percent under Diagnostic Code 6100.  

Finally, looking at the results from the most recent examination in January 2007, for the right ear, the average pure tone threshold of 58 decibels, along with a speech discrimination rate in the 68 percentile warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 74 decibels, along with a speech discrimination rate in the 80 percentile warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right and left ears are Roman Numeral V, the appropriate rating is 20 percent under Diagnostic Code 6100.  

Because the veterans speech recognition scores for the right ear were markedly better in both the June 2002 and August 2005 evaluations than in the April 2002, the Board finds, considering the length of time in between the June 2002 and August 2005 evaluations during which the veteran had an improved speech recognition ability in the right ear, that the most appropriate rating for the veterans bilateral hearing loss through the time of the August 2005 evaluation was 0 percent.  While the veterans hearing loss throughout this period was significant, it appears that his speech recognition ability was quite good.  However, given that the veterans hearing loss has continued to worsen since the time of the August 2005 evaluation, as demonstrated on examination in January 2007, and it appears that his speech recognition ability has also deteriorated such that the combination of the severity of his hearing loss and his speech recognition ability warrant a rating of 20 percent under DC 6100, the Board finds that the veteran is entitled to an increased rating of 20 percent since the date of the January 2007 examination.  The Board finds the results of the January 2007 evaluation to be the most probative, as they are the most recent audiometric results.  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and July 2005; a rating decision in September 2002; and a statement of the case in February 2004.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellants possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

An increased rating of 20 percent for bilateral hearing loss is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

